Mathews J.
delivered the opinion of the court. In this case, a similar exception was pleaded to the jurisdiction of the court, to that stated in the suit of Martinstein and Hall against the same defendant; and the cause was ordered to be transferred to the district court to be proceeded with the concurso of H. C. Conn, jr. and Co.: from that order or decree, the plaintiff appealed.
The petition contains allegations, different from those found in Martinstein & Hall. In no part of the original petition is Wolff charged as individually liable, to pay the debt claimed by the petitioner. But in a supplemental petition, the plaintiff claims *703from him, separately, the amount stated in the original, as being due from Conn & Co. as a partner of said firm, or really as sole owner of the goods, managed by the company.
Lockett for appellants.
These petitions, taken together, place the cause on a footing, precisely similar to that of Russel & Barstow, already decided, and require, that a judgment of the same kind should be entered.
It is therefore ordered adjudged and decreed, that the decree and judgment of the parish court be avoided, reversed and annulled; and it is further ordered, that the cause be remanded to said court, with instructions to retain jurisdiction of all matters therein, which relate to the defendant, Wolff, separately, and to proceed to act thereon; and that the cause, so far as it relates to allegations and charges against him and the defendant, jointly against them, separately be transferred to the district court, to be proceeded on, in the concurso, the appellee paying cost of this appeal.